El- Juez Asociado Se. Pigueeas,
emitió la siguiente opinión del Tribunal.
Esta, solicitud de Habeas Corpus de Ramón Muñoz ju: rada y presentada ante la Corte de Distrito de Ponce en 16 de Marzo último expresa que dicho Ramón Muñoz es-tá encarcelado preventivamente en la Cárcel del Distrito de Ponce para responder del cargo que se le hizo de alte-ración de la paz pública, delito comprendido en el artícu-lo 368 del Código Penal, y se funda su petición de excar-celación :
Primero. — En que el mandamiento no está .autorizado por nin-guna .prescription de la ley. Números 4 y 6 del ¡artículo 483 del Código de Enjuiciamiento Criminal.
Segundo. — En que aún suponiendo .que. estuviera autorizado por alguna ley, es defectuoso, y en tal caso apoya la pretensión el nú-mero 3 del referido artículo 483.
El razonamiento principal que se hace es que el art. 24 de la Ley. de Enjuiciamiento Criminal lia sido derogado por la Ley de la Asamblea Legislativa de fecha 12 de Mar-zo de 1903 en cuanto á la prisión preventiva, y por lo que *425respecta al defecto del mandamiento se alego que no se ajusta en su forma al artículo 38 de la citada Ley de En-juiciamiento Criminal.
Se diligenció el auto y la copia del mandamiento dice así: •
“Estados Unidos de A. — El Presidente de los E. U. S. S. — El Pueblo de Puerto Rico. — A cualquier funcionario encargado del manteni-miento de la paz. — Habiendo Ramón Torres presentado ante mí, Felipe Gas-aldue Goieoeche'a, una denuncia juramentada de Imberso co-metido el delito de .alteración de la paz pública y acusándose de su perpetración á Ramón Muñoz, vecino del barrio Real de este térmi-no municipal, por el -presente se ordena á Usted, Marshal antes men-cionado, proceda al arresto de dicho acusado, Ramón Muñoz, dejándolo bajo -custodia del Alcaide de la -Cárcel del Distrito, á disposición de esta Corte, en tanto sea leg-almente -excarcelado, pudiend-o -prestar fianza de cien -dollars para poder permanecer en libertad. — Dado en Ponee. á Febrero 21 de 1905. — -Felipe C-asalduc, Juez Mpal.”
El Juez de la Corte de Ponee en 23 de Marzo último, re-solvió que
“Vista esta petición de babeas cor-pus, visto el endoso del alcaide de la cárcel de esta Ciudad en el mandamiento original, -examinados los antecedentes del caso y oidas á las partes, por “El Pueblo de Puerto Rico” al Sr. Fiscal y por el .acusado, al .abogado Don Domingo Se-pulveda.
La Corte es .de opinión que -n-o procede la petición de babeas corpus solicitad-a; y por tanto la debe declarar y la -declara sin lugar. — J. T-ous Soto. — Dist. Judge.”
Se admitió á Muñoz la apelación que interpuso contra esa resolución y aquí están las diligencias originales por virtud del recurso que se lia sustanciado sin la compare-cencia del apelante y con solo las alegaciones que en contra expuso oralmente el Fiscal en el acto de. la vista que .tuvo lugar el dos del corriente.
Vamos añora á estudiar la cuestión planteada y pen-diente de la resolución de esta Corte Suprema,
*426Encontramos perfectamente expresada en el artículo 24 de la Ley de Enj. Criminal la facultad de los Jueces de Paz, doy Jueces Municipales, para expedir mandamien-tos de arresto contra una persona que lia de responder de un cargo, pero en 12 de Marzo de 1903 se aprueba la Ley de'la Asamblea Legislativa de esta Isla para enmendar diferentes artículos de la citada Ley de Enj. Criminal. Uno de los enmendados es ese artículo 24 de que nos ocu-pamos, y como en el nuevo artículo que también se desig-na con ese número nada se dice sobre el arresto por car-gos, deduce el apelante que boy los Jueces Municipales no tienen la potestad de arrestar preventivamente.
Pero para resolver con acierto este punto bay que estu-diar la ley enmendatoria en toda su integridad y nos en-contramos con que en su artículo 29 que regula la trami-tación de las denuncias ante los Jueces de Paz, boy Jueces Municipales, y en su número 4 é inciso 3, se dice:
“Si el fallo fuere favorable al acusado, ¡absolviéndolo del cargo que se le imputa, será .pniesto en libertad inmediatamente.”
Y más luego en la Sección 2a. se dice que después del artículo 44 de la Ley dé Enjuiciamiento Criminal se agre-gará el 44a. 'que dice así: .
‘ ‘ En toda orden de arresto se fijará la cuantía ,de la fianza & &. ”
Abora bien, es así que no i3ue.de ser puesto en libertad por un fallo absolutorio aquél que no está encarcelado preventivamente, luego de esta disposición se deduce que existe el arresto preventivo.
Y como el artículo 44 de la Ley de Enjuiciamiento Criminal se refiere también al arresto por cargos y el 44a. solamente exige en toda orden de arresto la fijación de la cuantía de la fianza, resulta que no'ha estado en la mente de la Asamblea Legislativa, al votar la Ley de 12 de Marzo de .1903, la idea de suprimir el arresto preventivo, dedu-*427ciándose de todo lo expuesto que el Juez Municipal de Ponce, al librar el mandamiento de arresto contra Ramón Muñoz para responder del cargo que se le liada de altera-ción de la paz pública si no prestaba la fianza de cien dollars, no infringió los números 4 y 6 del artículo 483 por-que el mandamiento está autorizado por la Ley-y se libró en caso por ella permitido.
El mandamiento por otra parte se ajusta al artículo 38 de la Ley de Enjuiciamiento Criminal, y aunque una refi-nada exigencia encontrase en él algún defecto de forma, no podría por esa deficiencia ser excarcelado el peticiona-rio Ramón Muñoz, según el artículo 484 de la repetida Ley de Enjuiciamiento Criminal.
En mérito de lo expuesto entendemos que debe confir-marse la resolución que en 23 de Marzo de 1904 dictó el Juez de la Corte del Distrito de Ponee, toda vez que al dictarla se ajustó á las leyes que en este dictámen se han considerado.

Confirmada.

Jueces concurentes: Sres. Presidente Quiñones y Aso-ciados, Hernández, MacLeary y Wolf.